Judgment unanimously affirmed. Memorandum: The trial court did not abuse its discretion in denying defendant’s motion for a mistrial. The trial court properly sustained defendant’s objection to the receipt of testimony as to an allegedly incriminating statement not contained in the People’s CPL 710.30 notice (People v Anderson, 80 AD2d 33; People v Iveys, 67 AD2d 349) and granted defendant’s motion to strike. Curative instructions requested by defendant’s attorney were properly given. No objection was made at trial as to the adequacy or sufficiency of the court’s curative instructions. None of the alleged errors requires reversal. (Appeal from judgment of Supreme Court, Monroe County, Bergin, J. — criminal possession of weapon, third degree.) Present — Callahan, J. P., Denman, Boomer, Green and Schnepp, JJ.